In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-2422

C HRISTINE B JORNSON,
                                                  Plaintiff-Appellant,
                                  v.

M ICHAEL J. A STRUE, Commissioner of Social Security,

                                                 Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
               No. 10 C 5835—Elaine E. Bucklo, Judge.


   A RGUED D ECEMBER 14, 2011—D ECIDED JANUARY 31, 2012




 Before P OSNER, M ANION, and W OOD , Circuit Judges.
  P OSNER, Circuit Judge.    This is an appeal from a
decision by the district court affirming the denial of
social security disability benefits by an administrative
law judge, whose decision became final when the Social
Security Administration’s Appeals Council denied the
applicant leave to appeal the Council’s decision.
  After an automobile accident in 1999 Christine
Bjornson began having severe back pains. Three years
2                                               No. 11-2422

later she was diagnosed with a “Chiari malformation,”
which is a protrusion of brain tissue into the spinal
canal. The malformation may have been caused by the
accident, but probably not; the cause, however, is irrele-
vant. After three operations on her brain and spine in
2002, the vision and speech problems that the Chiari
malformation had caused lessened substantially but she
developed hydrocephalus—a buildup of cerebrospinal
fluid in the brain—that required the installation of a
shunt in her brain, to drain the fluid. It took three instal-
lations to place the shunt properly, the last in 2003. To
alleviate the severe headaches caused or aggravated by
what appear to have been a total of nine brain and spinal
operations that she had undergone, she was prescribed
a number of powerful pain medications, including
OxyContin, Percoset, Lyrica, and methodone, often in
conjunction.
  She hasn’t worked since the auto accident. She was
last insured for social security disability benefits in
June 2005 (when she was 34 years old), so only if she
was disabled from full-time work by that date is she
eligible for benefits.
  At the first of two disability hearings she testified that
since before her last-insured date she has had constant,
excruciating headaches four or five days a week, which
cause her to vomit when she stands up. She takes her
pain medications when she wakes up and then goes
back to bed for hours because she “could not do any-
thing else because of her pain medications.” She also
has severe back pain, aggravated by obesity, but it
does not appear that the back pain is disabling in itself,
No. 11-2422                                              3

though it compounds the effects of the headaches on
her ability to work.
  At the first hearing the administrative law judge
decided that Bjornson should be examined by a physician
hired by the Illinois Department of Human Services,
which works with the Social Security Administration
in determining eligibility for social security disability
benefits. See Illinois Department of Human Services,
“Disability Determination Services,” www.dhs.state.il.us/
page.aspx?item=29979 (visited Dec. 30, 2011). This was
done, and the physician, Dr. Muhammad Rafiq, reported
that Bjornson “gets frequent severe headaches three to
four times per week during which she cannot stand,” and
that in an 8-hour day she can sit for an hour and a
half, stand for an hour, and walk for half an hour—the
rest of the time she has to lie down. The limitation on
standing may be caused by her back pain as well as her
headaches—it is unclear from Rafiq’s report which.
  Other doctors’ reports note Bjornson’s “chronic head-
aches, neck pain, intermittent visual problems, swal-
lowing problems, slurred speech, and bilateral finger
numbness.” Dr. Ira Goodman, a pain specialist who
had treated Bjornson since 2003, noted her complaints
of constant headaches and diagnosed her with
(among other things) occipital neuralgia, a type of head-
ache that involves piercing, throbbing, or “electric-shock-
like” chronic pain in the neck and head. He also
remarked her cervical spine pain, lower-back pain, a three-
week stretch of nonstop headaches, and daytime somno-
lence because of her pain medications. The administra-
4                                               No. 11-2422

tive law judge did not mention the diagnosis of occipital
neuralgia.
  All the evidence we’ve described thus far, except for
Dr. Rafiq’s, concerns diagnoses and treatments that
Bjornson received before June 2005. The record also
contains a good deal of evidence, besides Rafiq’s, con-
cerning Bjornson’s diagnoses and treatments since
then. None of this evidence indicates that her symp-
toms have worsened—that if she is disabled today, never-
theless she wasn’t disabled before her last insured date.
Yet the government’s brief argues the irrelevance of all
post-June 2005 medical data, an argument that
both is factually mistaken and violates the Chenery rule,
because the administrative law judge ruled that post-
June 2005 medical data could be considered—and he was
right, as there was no reason to believe that Bjornson’s
ability to work had declined since then. Ray v. Bowen,
843 F.2d 998, 1004-06 (7th Cir. 1988); Potter v. Secretary of
Health & Human Services, 905 F.2d 1346, 1348 (10th Cir.
1990) (per curiam); Dousewicz v. Harris, 646 F.2d 771, 774
(2d Cir. 1981).
  One physician, Dr. Chukwuemeka Ezike, testified
that while Bjornson has a history of chronic headaches
attributable to the Chiari malformation and has been
treated for “headaches, nausea, vomiting, and some
parasthesia” (numbness or tingling in the limbs), he “did
not find enough . . . in the medical records” to justify
Dr. Rafiq’s opinion. He believed that her “pain was not
well substantiated after 2003,” and he did “not find the
evidence that says she cannot sustain [a] sedentary job.”
No. 11-2422                                              5

His testimony goes on and on, but what we have
quoted is the only intelligible portion of it that bears on
Bjornson’s ability to hold a full-time job. Elsewhere he
did say that “because of the persistence of the symptoms
and the fact that she was on high dose opiates, that’s not
in my professional opinion based on reasonable degree
of medical certainty that physically she would be unable
to sustain unemployment at that time . . . . [W]e do not
have any evidence physically.” But we don’t know
what this passage means.
  The rest of Dr. Ezike’s testimony, which was
continually and confusingly interrupted by the admin-
istrative law judge, is epitomized in the following
exchange and seems, to the limited extent that it is even
intelligible, irrelevant:
   BY ADMINISTRATIVE LAW JUDGE:
   Q Dr. Azekee [sic], are we in the general realm of
   what that chiari malformation is? Are we all, what?
   A Yeah. I think you have the basic, you have the
   basic correct pathology of this kind. Just basically the
   brain is not supposed to be in the spinal canal.
   That’s all.
   Q   Right.
   A Any time you have any part of the brain which in
   the spinal canal then you describe as a chiari malfor-
   mation of which you have four types. That’s one
   and two times and type four. At one, of course, is the
   most common, which is what the patient had or had.
   And they usually, they try to first [INAUDIBLE] they
6                                                No. 11-2422

    don’t have any symptoms or they do not have any
    abnormality. But when you have injuries, such as in
    this case, she has a lumbar top, or a lumbar idete
    surgery procedure that precipitated the, the brain to
    remove a little bit more lower in the canal, resulting
    in symptoms that she was experiencing. And at that
    point, most doctors will recommend that you have
    surgery to, to prevent further herniation down.
    The problem when brain goes down more into the
    canal, the spinal canal, of course, is smaller than
    the brain. So the more it goes down, the more you
    have strangulation.
    Q   Right
    A   The more you—
    Q   I got it.
    A   —strangulation—
    Q   I think I—
    A —then it goes from [INAUDIBLE] deformity is
    smaller than the brain, and is pulling down. Then you
    have a filter will collect and cut off some of the ceil-
    ing. And the ceiling will not result in, most of the time,
    what it causes, it causes damage of the spinal tract,
    neck, in the columns, of the spinal tract, so that the
    most of the time it gives you symptoms of problem
    with [INAUDIBLE] syndrome, the lower extremity, the
    lower muscle nerve syndrome the upper extremities.
    Q Okay. So it might be related to left arm weakness?
    I mean it’s possible?
No. 11-2422                                              7

   A Well, it’s possible, but it is absolutely I think it’s
   more if, if the left arm was [INAUDIBLE] when they
   get to, if as a result of the surgery, part of the
   malformation itself.
   Q Okay. Well maybe, from the surgery. But some-
   thing might have gone, happened, which would cause
   some left arm weakness. Right? Possibly?
   A   Many things are possible, Your Honor.
   Q   Well okay.
  One turns with relief to a November 2008 evaluation
by Dr. Goodman:
   Christine Bjornson has been a patient of mine since
   October, 2003. She is being treated for chronic head-
   ache related to multiple surgeries for Chiari malforma-
   tion as well as for low back pain related to degenera-
   tive disk disease, lumbar facet arthropathy and
   sacroiliitis with lower extremity pain related to
   lumbar radiculopathy. She has responded some to
   interventional treatments and medical manage-
   ment but remains unable to work primarily due to
   noticeable increases in pain with prolonged sitting
   or standing. The last MRI of the lumbar spine was
   performed in June 2006 and showed degenerative
   disk disease at both L4-5 and L5-S1 with disk protru-
   sion. She has failed to gain significant improve-
   ment with IDET and is not willing to undergo a
   lumbar spinal fusion at these levels, which I think is
   appropriate. It is my opinion that she will need on-
   going treatment of her pain with periodic inter-
8                                               No. 11-2422

    ventional procedures, which do give benefit for up
    to months at a time, as well as pharmacological man-
    agement. Even with these forms of treatment she
    experiences great difficulty caring for her family,
    and I think that functioning in a job on a sustained
    basis would be extremely difficult if not impossible
    as she cannot sustain one position for any length
    of time.
   Bjornson testified at the second hearing, consistently
with her testimony at the first, that she needed the shunt
in her brain replaced but that the neurosurgeon she
had consulted had refused for fear that it might bring
back her hydrocephalus and require still another brain
surgery. (His report was consistent with that testimony.)
She testified that “there’s nothing more they [the doctors]
can do for me,” and that the pain medications help “a
little” but “usually . . . just knock me out and I sleep
through the headaches.” She testified that she spends
most of her day lying down.
  The administrative law judge concluded that Bjornson
was capable of performing sedentary work (she had
been at various times before her accident a waitress, an off-
track betting teller, and a clerk in a real estate office),
albeit with some limitations—mainly that she be able
to sit or stand whenever she wanted to. He asked the
vocational expert (an expert who testifies in disability
hearings about whether there is a substantial number
of jobs in the local economy that the claimant is
physically and mentally able to perform) whether
given these limitations Bjornson could satisfy the require-
No. 11-2422                                              9

ments of such a job. The vocational expert testified
that Bjornson could work as a clerk in a real estate office
because she “could remain in a seated position long
enough to perform data entry tasks.” The administrative
law judge asked whether her opinion would change
if Bjornson had to lie down “at least an hour during
the workday at irregular intervals every day differ-
ently”—to which the vocational expert replied that in
that event “there would be no jobs [she] could perform.”
And in response to a further question from the admin-
istrative law judge—what if Bjornson had occasional
bad headaches that caused her to miss two days of
work?—the vocational expert answered: that too
“would knock her out of all work.” Nevertheless the
administrative law judge concluded that Bjornson
was not disabled.
   Reading the administrative law judge’s opinion, we
first stubbed our toe on a piece of opaque boilerplate
near the beginning, where, after reciting Bjornson’s de-
scription of her medical condition, the opinion states:
“After careful consideration of the evidence, the under-
signed [administrative law judge] finds that the
claimant’s medically determinable impairments would
reasonably be expected to cause the alleged symptoms;
however, the claimant’s statements concerning the in-
tensity, persistence and limiting effects of these
symptoms are not credible to the extent they are incon-
sistent with the above residual functional capacity assess-
ment.” The government’s brief describes this passage as
a “template,” by which it means a passage drafted by
the Social Security Administration for insertion into
10                                             No. 11-2422

any administrative law judge’s opinion to which it per-
tains.
  This “template” is a variant of one that this court
(and not only this court) had criticized previously—that
“after considering the evidence of record, the under-
signed finds that claimant’s medically determinable
impairments would reasonably be expected to produce
the alleged symptoms, but that the claimant’s state-
ments concerning the intensity, persistence and limiting
effects of these symptoms are not entirely credible.” In
Parker v. Astrue, 597 F.3d 920, 922 (7th Cir. 2010), we
called this “meaningless boilerplate. The statement by
a trier of fact that a witness’s testimony is ‘not entirely
credible’ yields no clue to what weight the trier of
fact gave the testimony” (emphasis in original); see
also Punzio v. Astrue, 630 F.3d 704, 709 (7th Cir. 2011);
Martinez v. Astrue, 630 F.3d 693, 696-97 (7th Cir. 2011);
Spiva v. Astrue, 628 F.3d 346, 348 (7th Cir. 2010). “Such
boilerplate language fails to inform us in a meaningful,
reviewable way of the specific evidence the ALJ con-
sidered in determining that claimant’s complaints
were not credible. More troubling, it appears that the
Commissioner has repeatedly been using this same
boilerplate paragraph to reject the testimony of nu-
merous claimants, without linking the conclusory state-
ments contained therein to evidence in the record or
even tailoring the paragraph to the facts at hand, almost
without regard to whether the boilerplate paragraph
has any relevance to the case.” Hardman v. Barnhart,
362 F.3d 676, 679 (10th Cir. 2004) (citation omitted).
No. 11-2422                                                                         11

  The present “template,” which adds at the end of the
previous one “. . . to the extent they are inconsistent with
the above RFC assessment,” is even worse, though
the government’s brief defends it with great vigor—
while at the same time both mistakenly describing it as
the identical boilerplate criticized in the previous cases
and confusing it with form orders that the Social Security
Administration has authorized when an administrative
law judge “chooses to make a wholly favorable [to the
applicant] oral decision at the hearing.” Social Security
Administration, “Oral (Bench) Decision Procedures,”
w w w . s s a .g o v / O P _ H o m e / h a l l e x / I - 0 5 / I - 5 - 1 - 1 7 . h t m l
(visited Dec. 24, 2011), and “Findings Integrated Templates
(FIT), Social Security Online,” www.ssa.gov/appeals/fit
(visited Dec. 24, 2011). The government regards the
“template” as an indispensable aid to the Social Security
Administration’s overworked administrative law judges.
Yet when we asked the government’s lawyer at
argument what the “template” means, he confessed he
did not know.
  One problem with the boilerplate is that the assess-
ment of the claimant’s “residual functional capacity”
(the bureaucratic term for ability to work) comes later
in the administrative law judge’s opinion, not
“above”—above is just the foreshadowed conclusion
of that later assessment. A deeper problem is that the
assessment of a claimant’s ability to work will often
(and in the present case) depend heavily on the credi-
bility of her statements concerning the “intensity, persis-
tence and limiting effects” of her symptoms, but the
passage implies that ability to work is determined first
12                                                  No. 11-2422

and is then used to determine the claimant’s credibility.
That gets things backwards. The administrative law
judge based his conclusion that Bjornson can do
sedentary work on his determination that she was exag-
gerating the severity of her headaches. Doubts about
credibility were thus critical to his assessment of ability
to work, yet the boilerplate implies that the determina-
tion of credibility is deferred until ability to work is
assessed without regard to credibility, even though it
often can’t be. In this regard we note the tension between
the “template” and SSR 96-7p(4), www.ssa.gov/OP_Home/
rulings/di/01/SSR96-07-di-01.html (visited Jan. 4, 2012),
which states that “an individual’s statements about the
intensity and persistence of pain or other symptoms
or about the effect the symptoms have on his or her
ability to work may not be disregarded solely because
they are not substantiated by objective medical evidence.”
The applicant’s credibility thus cannot be ignored in de-
termining her ability to work (her residual functional
capacity, in SSA-speak).
  The Social Security Administration had better take a
close look at the utility and intelligibility of its “templates.”
  The administrative law judge based his doubts about
Bjornson’s credibility on his assessment of the medical
reports or testimony of the three doctors whom we’ve
mentioned, Goodman, Rafiq, and Ezike. He remarked that
Dr. Goodman’s treatment notes report that Bjornson’s
complaints about headaches had become less fre-
quent—that she had complained about them only four
times in a nine-month period—and that although her
No. 11-2422                                              13

headaches “have been an ongoing problem since before
she started coming to see me in 2003 . . . she can deal with
that,” although she “must sit or lie down several times
per day to control pain.” The administrative law judge
appears to have overlooked Bjornson’s testimony that
she had concluded that the medical profession couldn’t
do anything more for her headaches—by this time
she had had multiple brain surgeries—except give her
painkillers that knock her out; if that testimony
is credited, it would explain why her complaints to
doctors about headaches diminished over time. The
administrative law judge did not mention Dr. Goodman’s
further statements that the headaches “were always
present” and that Bjornson had complained of “non-stop
headaches” that had lasted for three weeks.
  And it was a mistake to infer from Goodman’s quoted
statement, as the administrative law judge did in ruling
that Bjornson can work as long as she has a sit-stand
option, that sitting down several times a day is all that
she would have to do in order to be able to hold a 9 to
5 job. Apart from the ambiguity not explored by the
administrative law judge of the term “control pain,”
Dr. Goodman’s statement that Bjornson “must sit or lie
down several times per day to control pain” is consistent
with Bjornson’s testimony that often she must lie down,
not stand or sit down, to alleviate the pain. One does
sedentary work sitting (the word “sedentary” is from the
Latin word “sedere,” which means “to sit”), but not lying
down.
  The administrative law judge rejected Dr. Rafiq’s evi-
dence (remember that he opined that Bjornson could sit,
14                                              No. 11-2422

walk, or stand for a total of only three hours in an eight-
hour workday—90 minutes (sitting) + 60 minutes (stand-
ing) + 30 minutes (walking)—which means that she
would have to be able to lie down for the other five hours
in the workday), saying that “those limitations are not
supported by [Dr. Rafiq’s] own clinical observations.”
Well, obviously Dr. Rafiq didn’t conduct an eight-hour
examination of Bjornson. The administrative law judge
faulted Rafiq for “rel[ying] on collateral evidence
in concluding that Bjornson’s functioning was so
markedly limited.” He did not explain what he meant
by “collateral evidence,” but probably he meant the
other treatment notes in the record—yet Dr. Rafiq
would have been remiss not to consult them and to
weigh them in forming his own judgment.
   Out of the blue the administrative law judge remarked
of Dr. Rafiq that “doctors sometimes express an opinion
in an effort to assist a patient with whom they sympa-
thize. While it is difficult to confirm the presence of such
a motive, it is more likely in situations where
the opinion in question departs substantially from the
rest of the evidence of record, as in the current case.”
Actually the doctor’s evidence was consistent with
most of the rest of the evidence. And the suggestion that
his evidence was based on sympathy for Bjornson is
both unsupported and implausible. She is not his
patient; the Illinois state agency that works with the
Social Security Administration retained and paid him
to conduct a single examination of a total stranger. His
first medical report (of two reports) states that Bjornson
“was informed that this examination was solely for pro-
No. 11-2422                                               15

viding information to the Bureau of Disability Deter-
mination Services and did not constitute a pa-
tient/physician relationship.”
  The administrative law judge expressed doubt about
Bjornson’s credibility on the further ground of her “activi-
ties of daily living,” notably that she can walk up to one
block, sit or stand for up to 15 minutes, lift 10 pounds,
bathe and dress normally, and even drive and shop.
But she had never testified that she was immobilized,
and indeed she had testified that she had one or two
good days each week—for all that appears, the activities
recited by the administrative law judge are concentrated
in those days. Doubtless she dresses and bathes more
frequently than twice a week, but one can have awful
headaches yet still dress and bathe. The critical dif-
ferences between activities of daily living and activities
in a full-time job are that a person has more flexibility
in scheduling the former than the latter, can get help
from other persons (in this case, Bjornson’s husband
and other family members), and is not held to a
minimum standard of performance, as she would be by
an employer. The failure to recognize these differences
is a recurrent, and deplorable, feature of opinions by
administrative law judges in social security disability
cases. See Punzio v. Astrue, supra, 630 F.3d at 712; Spiva v.
Astrue, supra, 628 F.3d at 351-52; Gentle v. Barnhart, 430
F.3d 865, 867-68 (7th Cir. 2005); Draper v. Barnhart, 425
F.3d 1127, 1131 (8th Cir. 2005); Kelley v. Callahan, 133 F.3d
583, 588-89 (8th Cir. 1998); Smolen v. Chater, 80 F.3d
1273, 1284 n. 7 (9th Cir. 1996).
16                                            No. 11-2422

  The administrative law judge gave decisive weight to
testimony by Dr. Ezike, even though he is not a pain
specialist, like Goodman, and, unlike both Goodman
and Rafiq, had not examined Bjornson. (So all the
evidence Dr. Ezike relied on was “collateral,” unlike
Dr. Rafiq, whom the administrative law judge criticized
for relying on such evidence.) He noted with approval
Dr. Ezike’s testimony that the medical evidence con-
cerning Bjornson’s condition after 2003 “supported a
sedentary residual functional capacity finding.” Yet on
the previous page of his opinion he had rebuked
Dr. Goodman for saying that Bjornson “remained unable
to work,” remarking that “statements that a claimant is
disabled or unable to work are not medical opinions
but are dispositive administrative findings . . . reserved
to the Commissioner” of social security. The remark is
imprecise. The pertinent regulation says that “a state-
ment by a medical source that you are ‘disabled’ or
‘unable to work’ does not mean that we will determine
that you are disabled.” 20 C.F.R. § 404.1527(e)(1). That’s
not the same thing as saying that such a statement is
improper and therefore to be ignored, as is further
made clear when the regulation goes on to state that
“the final responsibility for deciding” residual func-
tional capacity (ability to work—and so whether the
applicant is disabled) “is reserved to the Commissioner.”
§ 404.1527(e)(2) (emphasis added). And “we will not
give any special significance to the source of an opinion
on issues reserved to the Commissioner.” § 404.1527(e)(3)
(emphasis added).
No. 11-2422                                               17

  The second medical report that Dr. Rafiq submitted
was a form that the Illinois disability determinations
agency had asked him to fill out, and one of the ques-
tions was how long Bjornson could sit, stand, and walk
and what she did when she couldn’t do any of those
things. When he stated on the form that she could
sit, stand, and walk for a total of only three hours in
an eight-hour workday, he was not invading any pre-
rogative reserved to the Social Security Administration.
But his statement inescapably implied that she can’t
work full time, for what employer would hire for a full-
time job someone who has to lie down for five hours
during the workday?
  The administrative law judge not only forgot his dis-
missive view of physicians’ testimony relating to
issues “reserved to the Commissioner” when he came
to Dr. Ezike, but compounded the inconsistency by
adding that he was “assign[ing] substantial weight to
Dr. Ezike’s opinions, as he is familiar with the Social
Security disability program, reviewed all available
medical evidence, listened to Bjornson’s testimony [at
the second administrative hearing] regarding her symp-
toms and functional limitations, and issued opinions
consistent with the rest of the medical evidence record.”
Apart from the fact that Dr. Ezike’s testimony was
not “consistent with the rest of the record,” his familiarity
with the social security disability program could be
relevant only if it permitted him to offer an opinion
concerning Bjornson’s eligibility—which the administra-
tive law judge had just said was the prerogative of the
Social Security Administration. The regulation does
18                                             No. 11-2422

state that “the amount of understanding of our disability
programs and their evidentiary requirements that an
acceptable medical source has . . . [is among the] relevant
factors that we will consider in deciding the weight to
give to a medical opinion.” § 404.1527(d)(6). But the
administrative law judge seems to have forgotten
that when he dismissed Dr. Rafiq’s evidence. And remem-
ber that it was a sister government agency (in effect) of
the Social Security Administration that had hired
Dr. Rafiq to examine Bjornson, which implies that Rafiq
was believed to know as much as he needs to know
about the social security disability program in order to
be able to give an informed professional opinion
about the physical condition of an applicant for disa-
bility benefits.
  It is impossible to tell, moreover, whether Dr. Ezike
based his skepticism about the severity of Bjornson’s
pain (her “pain was not well substantiated after 2003”)
on the absence of corroborating objective medical
evidence, which if he did would be in tension with SSR 96-
7p(4) (“an individual’s statements about the intensity
and persistence of pain or other symptoms or about
the effect the symptoms have on his or her ability to work
may not be disregarded solely because they are not sub-
stantiated by objective medical evidence”), or on his
interpretation of her report of her pain as quoted or
paraphrased in the notes of the other doctors (another
possible interpretation of “[her] pain was not well sub-
stantiated after 2003”). If the former, his opinion is both
implausible for there was plenty of corroborating medical
evidence—and in tension with SSR 96-7p(4), as we said;
No. 11-2422                                              19

and if the latter it adds nothing to those notes and those
doctors’ conclusions and does not undermine Bjornson’s
testimony that she had abandoned hope of being able
to deal with her headaches other than by a combination
of painkillers that made her somnolent with (what goes
with somnolence) lots of lying down. Dr. Ezike may
have based his testimony on the fact that the other doc-
tors’ treatment notes indicated that Bjornson’s complaints
about headaches were intermittent.
  The Social Security Administration’s administrative
law judges are overworked, but if one may judge from
the transcript in this case, the two hearings proceeded in
a leisurely, even meandering, fashion. Whatever the
cause, the administrative law judge’s opinion failed to
build a bridge between the medical evidence (along
with Bjornson’s testimony, which seems to have been
fully consistent with that evidence) and the conclusion
that she is able to work full time in a sedentary occupa-
tion provided that she can alternate sitting and stand-
ing. See Scott v. Astrue, 647 F.3d 734, 740 (7th Cir. 2011);
Terry v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009) (per
curiam); cf. Hardman v. Barnhart, supra, 362 F.3d at 678-79.
  The judgment of the district court is reversed and the
matter returned to the Social Security Administration
for further proceedings consistent with this opinion.
                                 R EVERSED AND R EMANDED.




                           1-31-12